Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 1 of 26 Page ID #:672




                                Exhibit A
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 2 of 26 Page ID #:673
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 3 of 26 Page ID #:674
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 4 of 26 Page ID #:675
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 5 of 26 Page ID #:676
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 6 of 26 Page ID #:677
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 7 of 26 Page ID #:678
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 8 of 26 Page ID #:679
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 9 of 26 Page ID #:680
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 10 of 26 Page ID
                                   #:681
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 11 of 26 Page ID
                                   #:682
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 12 of 26 Page ID
                                   #:683
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 13 of 26 Page ID
                                   #:684
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 14 of 26 Page ID
                                   #:685
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 15 of 26 Page ID
                                   #:686
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 16 of 26 Page ID
                                   #:687
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 17 of 26 Page ID
                                   #:688
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 18 of 26 Page ID
                                   #:689
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 19 of 26 Page ID
                                   #:690
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 20 of 26 Page ID
                                   #:691
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 21 of 26 Page ID
                                   #:692
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 22 of 26 Page ID
                                   #:693
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 23 of 26 Page ID
                                   #:694
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 24 of 26 Page ID
                                   #:695
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 25 of 26 Page ID
                                   #:696
Case 2:18-cv-09531-JLS-DFM Document 77-3 Filed 11/08/19 Page 26 of 26 Page ID
                                   #:697
